Decided May 28, 1937.
Motion to dismiss the appeals herein having been made by defendant, and it appearing therefrom and the affidavit and papers attached thereto, that notice of appeal in each of said cases was filed in the district court on June 15, 1935, and that the appellant in each of the cases has failed to file the record on appeal within the time required by law, or at all, and it further appearing that notice of motion to dismiss was duly served upon counsel for the appellants on May 17, 1937, it is ordered that the appeals be dismissed.